 1                                                      JS-6
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
                               WESTERN DIVISION
11
12
   LIZA VISMANOS, an individual, and        Case No. 2:19-CV-01115-MWF-AS
13 RANDY ROSEN, an individual,
14             Plaintiffs,                   ORDER DISMISSING ACTION
                                             WITHOUT PREJUDICE AND
15       vs.                                 RETAINING JURISDICTION TO
                                             ENFORCE SETTLEMENT
16 PHILIPPE HOERLE-GUGGENHEIM,               AGREEMENT
   an individual,
17
                Defendant.
18
19
20
21
22
23
24
25
26
27
28
     ORDER DISMISSING ACTION WITHOUT PREJUDICE AND RETAINING JURISDICTION TO ENFORCE
                                 SETTLEMENT AGREEMENT
 1                                                  ORDER
 2            Based upon the Joint Stipulation Requesting Dismissal Of The Action
 3 Without Prejudice With The Court Retaining Jurisdiction To Enforce Settlement
 4 Agreement is entered into by and between Plaintiffs Liza Vismanos and Randy
 5 Rosen (collectively “Plaintiffs”), on the one hand, and Defendant Philippe Hoerle-
 6 Guggenheim (“Defendant”), on the other hand, and for good cause,
 7            IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 8            1.          This action is dismissed in its entirety, including all claims and
 9 counterclaims asserted therein, without prejudice;
10            2.          The Court shall retain jurisdiction over this action and over the Parties
11 to enforce the provisions of the Parties’ Settlement Agreement between the Parties
12 should that become necessary; and
13            3.          Each Party shall bear their own costs and attorneys’ fees except as may
14 be specifically provided in the Parties’ Settlement Agreement.
15            IT IS SO ORDERED.
16
17 DATED: June 21, 2019                                _____________________________
                                                          Hon. Michael W. Fitzgerald
18
                                                           United States District Judge
19
20
21
22
     11573.00002/650017
23
24
25
26
27
28
                                                         2
        ORDER DISMISSING ACTION WITHOUT PREJUDICE AND RETAINING JURISDICTION TO ENFORCE
                                    SETTLEMENT AGREEMENT
